Case 7:18-cv-00338 Document 85 Filed on 10/10/19 in TXSD Page 1 of 4
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                October 11, 2019
                                                               David J. Bradley, Clerk
Case 7:18-cv-00338 Document 85 Filed on 10/10/19 in TXSD Page 2 of 4
Case 7:18-cv-00338 Document 85 Filed on 10/10/19 in TXSD Page 3 of 4
Case 7:18-cv-00338 Document 85 Filed on 10/10/19 in TXSD Page 4 of 4
